



COURT OF APPEAL FOR ONTARIO

CITATION: Parsons Precast
    Inc. v. Sbrissa, 2013 ONCA 558

DATE: 20130913

DOCKET: C56324

MacPherson, Epstein and Lauwers JJ.A.

BETWEEN

Parsons Precast Inc.

Applicant (Respondent)

and

Anna Sbrissa and Armando Sbrissa

Respondents (Appellants)

Ray Di Gregorio, for the appellants

Don Morris, for the respondent

Heard and released orally: September 10, 2013

On appeal from the judgment of Justice C. Stephen Glithero
    of the Superior Court of Justice, dated October 29, 2012.

ENDORSEMENT

[1]

The appellants, Anna and Armando Sbrissa, appeal the judgment of
    Gilthero J. of the Superior Court of Justice dated October 29, 2012, holding
    that the respondent Parsons Precast Inc. is not responsible for any portion of
    the costs of repaving the parking lot in the multi-unit commercial unit owned
    by the appellants.

[2]

The appellants contend that the application judge misinterpreted the
    terms of the lease in reaching this decision.  Specifically, they submit that
    the tenant is responsible for additional rent and charges incurred by the
    landlord in maintaining and repairing the property and that the repavement
    project comes within these terms.

[3]

We do not accept this submission.  We agree with the application judge
    that there is a line between repair and maintenance on the one hand and capital
    expenses on the other hand and that, as he put it, the case law is not black
    and white in this area.  Against this backdrop, we can see no error in the
    application judges interpretation of the lease in this case, nor in his use of
    common dictionary definitions for the word maintenance to assist his
    analysis.  In the end, we agree with his analysis anchored in an interpretation
    of the words of the lease in the context of the reasonable expectations of the
    parties.

[4]

The appeal is dismissed.  The respondent is entitled to its costs of the
    appeal fixed at $8000, inclusive of HST and disbursements.

J.C. MacPherson J.A.

Gloria Epstein J.A.

P. Lauwers J.A.


